DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “In the previous response, Applicant argued that a person of ordinary skill in the art would not be motivated to combine Pageot with Zachrisson for teaching similar features as mentioned above. The Office Action asserts that this argument is not found persuasive, asserting that paragraph 44 of Zachrisson states "it is thus possible to use alternative lateral tilting mechanisms. See Office Action, page 3. The Office Action further points to Figure 5 of Zachrisson for supporting two parallel actuators 36, 37, and a diagonally placed actuator 38. Applicant respectfully disagrees that a person of ordinary skill would be motivated to combine the teaches of Pageot in light of the cited portions of Zachrisson to teach the features of claim 1. Specifically, the cited portions of Zachrisson describe that it is possible to use alternative lateral tilting mechanisms, which provide lateral tilting movement to the table top in parallel with the lateral directions. See paragraphs [0009] and [0044]. In other words, any alternative tilting mechanisms would be configured to perform only lateral tilting of the table top. Thus, the cited portions of Zachrisson at most describe lateral tilting mechanisms which may tilt the table top about a single lateral axis, rather than having the table top pivot about longitudinal and lateral axes that run through a pivot joint of a primary load support, as recited in amended claim 1. In fact, Applicant respectfully submits that a person of ordinary skill would not combine the features of Pageot to tilt the table top of Zachrisson about multiple axes using actuators between frames 10 and 9, since the surgical table of Zachrisson already includes separate mechanisms for tilting the table laterally 
This is not found persuasive. As Applicant points out, Zachrisson actually discusses longitudinal tilting and its benefits specifically in Paragraph 13 (“tilting of the table top is important for several reasons. Longitudinal tilting around a transversal axis (Trendelenburg tilting) for example allows placing the head lower than the rest of the patient's body, which compensates for low blood pressure in case of trauma. As has been mentioned above, lateral tilting around a longitudinal axis allows imaging from chosen directions”). He does note that longitudinal tilting is not necessarily required as he is focusing on the lateral tilting benefits of his arrangements, but he does show longitudinal tilting which he provides in the base (see Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Zachrisson’s method of longitudinal tilting through a separate lower mechanism closer to the base of the column to be in the same plane as the lateral tilting mechanisms as taught by Pfleger and set forth below, in order at least to create a more compact tilting system. Additionally and alternatively, including two longitudinal tilting mechanisms would allow the system to achieve finer tuned longitudinal tilting, and thus more exact positioning for imaging. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 10, 14, 15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Pfleger (US Patent 5398356).
Regarding claim 1, Zachrisson teaches a surgical table (Figure 1; as shown), comprising: a base (Figure 1; B); a support column (Figure 1; 3) that extends upwardly from the base and having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) coupling the tabletop to the upper end of the support column, the pivot assembly including: a support flange (Figure 2; 9) attached to and disposed on top of the upper end of the support column and having 1) a horizontal top surface that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11); a first vertically oriented actuator (Figure 5; 36) mounted on the horizontal top surface, the first vertically oriented actuator has an upper end having a pivot joint coupled to the table top (Figure 5; 36, top) and is variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support and wherein  (Figure 5; 36 will pivot the table top about an axis in the center of 10). Zachrisson does pivot joint coupled to the tabletop; the actuators pivoting the tabletop about the pivotable coupling of the primary load support, and a second vertically orientated actuator, wherein the second vertically orientated actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Pfleger teaches and a second vertically orientated actuator (Figure 5; 160 is an actuator attached on a flange (102) which tilts the table longitudinally as shown, where the two actuators 163 left and right shown in Figure 4 are also on the flange 102 and tilt the table laterally about axes that run through the center of the table), wherein the second vertically orientated actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lateral tilt actuators of Zachrisson to include a third longitudinal tilt actuator as in Pfleger because “tilting 
Regarding claim 2, Zachrisson teaches the pivot assembly includes a third vertically orientated actuator (Figure 5; 37) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third vertically orientated actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral
Regarding claim 9, Zachrisson does not teach the lateral pivot axis and the longitudinal pivot axis are orthogonal and intersect one another at the pivot joint the primary load support. Pfleger teaches the lateral pivot axis and the longitudinal pivot axis are orthogonal and intersect one another at the pivot joint the primary load support (Figure 5, the actuator shown tilting the tabletop longitudinally is orthogonal to the axis shown in Figure 4 where the actuators tilt the tabletop laterally, and the Figure 5 axis would also be orthogonal when applied to the lateral tilting axis of Zachrisson as shown). 
Regarding claim 10, Zachrisson teaches the first vertically orientated actuator includes a cylinder that is fixedly coupled to the horizontal top surface and a movable piston, wherein the first vertically orientated actuator are arranged to pivot the table top about the pivot joint  the primary load support by having the movable piston of at least one of the vertically orientated actuators extend away from the support flange (Figure 5; 36 has a moveable piston as illustrated which extends vertically away from the support flange 9 to pivot the table). Pfleger teaches the second vertically orientated actuator includes a cylinder (Figure 5; 160) that is fixedly coupled to the horizontal top surface and a movable piston (Figure 5; 163), wherein the second vertically orientated actuators are arranged to pivot the table top about the pivot joint the primary load support by having the movable piston of at least one of the vertically orientated actuators extend away from the support flange (Figure 5; as shown). Pageot teaches a primary load support (Figure 12, 142,146). 
Regarding claim 14, Zachrisson teaches a surgical table  (Figure 1; as shown), comprising: a support column (Figure 1; 3) having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) coupling the table top to the support column, the pivot assembly including: a horizontal top surface  that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11), a first vertically orientated actuator (Figure 5; 36), that is mounted on the horizontal top surface, wherein the first vertically orientated actuator has an upper end having a pivot joint  coupled to the table top (Figure 5; 36, top), and is  variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint of the primary load support (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support (Figure 5; 36 will pivot the table top about an axis in the center of 10). Zachrisson does not teach a primary load support, wherein the primary load support has  an upper end having a pivot joint coupled to the table top, and a second vertically orientated actuator and wherein the second vertically orientated actuator has an upper end having a pivot joint  coupled to the table top, and is  variable in length in the vertical direction to pivot the table top about the pivot joint  the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to  a second vertically orientated actuator (Figure 5; 160 is an actuator attached on a flange (102) which tilts the table longitudinally as shown, where the two actuators 163 left and right shown in Figure 4 are also on the flange 102 and tilt the table laterally about axes that run through the center of the table), wherein the second vertically orientated actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lateral tilt actuators of Zachrisson to include a third longitudinal tilt actuator as in Pfleger because “tilting of the table top is important for several reasons. Longitudinal tilting around a transversal axis (Trendelenburg tilting) for example allows placing the head lower than the rest of the patient's body, which compensates for low blood pressure in case of trauma. As has been mentioned above, lateral tilting around a longitudinal axis allows imaging from chosen directions” (Zachrisson Paragraph 13) and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson. 
Regarding claim 15, Zachrisson teaches the pivot assembly includes a third vertically orientated actuator (Figure 5; 37) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third vertically orientated actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis. Zachrisson does not teach a primary load support having a lower end coupled to the support flange and an upper end having a pivotable coupling to the table top; the actuators pivoting the tabletop about the pivotable coupling of 
Regarding claim 20, Zachrisson teaches an apparatus, comprising: a pivot assembly  (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) that is coupled to a surgical table (Figure 1; as shown) that has a table top (Figure 1; 2), a support column (Figure 3; top of 11/14/13), and a base (Figure 1; B), the pivot assembly coupling the table top to the support column that extends upward from the base, the support column having an upper end that has a periphery in a plane transverse to a vertical axis of the support column, the pivot assembly having: a support flange  (Figure 2; 9) attached to and disposed on top of the upper end of the support column and having a horizontal top surface  that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11), a first vertically orientated actuator (Figure 5; 36), that is mounted on the horizontal top surface, , wherein the first vertically orientated actuator has an upper end having a pivot joint coupled to the table top (Figure 5; 36, top), and is variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint of the primary load support (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support  (Figure 5; 36 will pivot the table top about an axis in the center of 10).. Zachrisson does not teach a primary load support, wherein the primary load support has  an upper end having a pivot joint  coupled to the table top, and a second vertically orientated actuator, and wherein the second vertically orientated actuator has  an upper end having a pivot joint  coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support about a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Pfleger teaches a second vertically orientated actuator (Figure 5; 160 is an actuator attached on a flange (102) which tilts the table longitudinally as shown, where the two actuators 163 left and right shown in Figure 4 are also on the flange 102 and tilt the table laterally about axes that run through the center of the table), wherein the second vertically orientated actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support. It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 21, Zachrisson teaches the pivot assembly includes a third vertically orientated actuator (Figure 5; 37) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third vertically orientated actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral. 
Claim 3, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Pfleger (US Patent 5398356) in view of Pattee (US Patent 6640363)
Regarding claims 3, 19 and 23, Zachrisson and Pageot do not teach the pivot joint of the primary load support is a gimbal joint.  Pattee teaches the pivot joint of the primary load support is a gimbal joint (Figure 5, 400 is a gimbal joint connecting an upper column to a tabletop (see also Figure 3)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the joint of Pageot to be a gimbal joint in order to allow for easy pivoting in all directions. 
Claims 11-13, 16-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Pfleger (US Patent 5398356) further in view of Gombert (US patent 9925011).
 Regarding claims 11 and 16, Zachrisson does not teach a robotic arm coupled to the surgical table. Gombert teaches a robotic arm coupled to the surgical table (Figure 1; at 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical table of Zachrisson to include robotic arms in order to assist caregivers in performing treatments. 
Regarding claims 12, 17 and 24, Zachrisson does not teach a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first vertically orientated actuator and the upper end of the vertically orientated second actuator, wherein the robotic arm is coupled to the surgical table via the tabletop adapter. Gombert teaches a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first vertically orientated actuator and the upper end of the second vertically orientated actuator, wherein the robotic arm is coupled to the surgical table via the tabletop 
 Regarding claims 13,18, and 25, Zachrisson and Pageot teaches the first and second vertically orientated actuators are arranged to cause the table top to perform a tilt motion about the pivot joint of the primary load support (Figure 3, shows the tilt motion of the tabletop (at 10, which is attached to the tabletop). Pageot teaches the primary load support (Figure 12; at 142,146). Zachrisson does not teach wherein the robotic arm is arranged to perform the tilt motion in sync with the table top. Gombert teaches the robotic arm is arranged to perform the tilt motion in sync with the table top (Figure 2; 6 is a support plate which moves with the table as a result of movements of any actuators in the column, the support 6 is analogous to the support 10 in Zachrisson, meaning if the rail 7 was placed on 10, the robotic arms would be attached between the underside of the tabletop 2 in Zachrisson and above the tilt actuators in Zachrisson and move with the tabletop 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical table of Zachrisson to include robotic arms in order to assist caregivers in performing treatments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MORGAN J MCCLURE/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673